

116 HR 6009 IH: Nuclear Workers’ Ombudsman Extension Act
U.S. House of Representatives
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6009IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2020Mr. Perlmutter (for himself and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Energy Employees Occupational Illness Compensation Program Act of 2000 to extend the sunset for the Office of the Ombudsman.1.Short titleThis Act may be cited as the Nuclear Workers’ Ombudsman Extension Act.2.Extension of Office of Ombudsman under Energy Employees Occupational Illness Compensation Program Act of 2000Section 3686(h) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7385s–15(h)) is amended by striking 2020 and inserting 2025.